Exhibit 10.27

JPMORGAN CHASE & CO. 2005 LONG-TERM INCENTIVE PLAN

FORM OF TERMS AND CONDITIONS OF JANUARY 22, 2008

STOCK APPRECIATION RIGHTS

JAMES DIMON

 

Award Agreement   

These terms and conditions are made part of the Award Agreement dated as of
January 22, 2008 (“Grant Date”) awarding Stock Appreciation Rights pursuant to
the terms of the JPMorgan Chase & Co. 2005 Long-Term Incentive Plan (“Plan”). To
the extent the terms of the Award Agreement (all references to which will
include these terms and conditions) conflict with the Plan, the Plan will
govern. The Award Agreement, the Plan and Prospectus supersede any other
agreement, whether written or oral, that may have been entered into by the Firm
and you relating to this award.

 

The grant of this award is contingent upon your acceptance of this Award
Agreement. Unless you decline by the deadline and in the manner specified in the
Award Agreement, you will have accepted this award and be bound by these terms
and conditions, effective as of the Grant Date. If you decline the award, the
award will not become effective and will be cancelled as of the Grant Date.

 

Capitalized terms that are not defined in the Award Agreement will have the same
meaning as set forth in the Plan.

 

JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”

 

Form and Purpose of Award   

Stock Appreciation Rights represent the right, following exercise, to receive
(without payment), a number of shares of JPMorgan Chase Common Stock, the Fair
Market Value of which, as of the date of exercise, is equal to the excess of the
Fair Market Value of one share of such Common Stock on such exercise date over
the Exercise Price, multiplied by the number of Stock Appreciation Rights being
exercised. The Firm will retain from each distribution the number of shares of
Common Stock required to satisfy tax withholding obligations.

 

The purpose of this award is to motivate your future performance and to align
your interests with those of the Firm and its shareholders.

 

Exercisable Dates/ Expiration Date   

No portion of this award will become exercisable before the fifth anniversary of
the Grant Date. The number of Stock Appreciation Rights that will become
exercisable (ranging from 0% to 100% of the award) and their exercisable date or
dates will be determined by the Board of Directors (the “Board”) based on their
assessment of your performance and the performance of the Firm; provided that
such exercise date(s) shall not precede the date of the Board’s determination.
This determination by the Board will be made not earlier than the fourth
anniversary and not later than the fifth anniversary of the Grant Date, relying
on factors that in its sole discretion the Board deems appropriate. Any
remaining options not deemed exercisable will be cancelled as of the fifth
anniversary of the Grant Date. You may exercise the exercisable portion of your
award as so specified by the Board, provided that (i) you have been continuously
employed by the Firm from the date of grant through the relevant exercise dates
or (ii) you meet the requirements to allow the exercisable portion of your award
to remain outstanding upon termination of employment as described below. Any
portion of your award that is not exercisable as of the date your employment
terminates for any reason will be cancelled on the date your employment
terminates. The exercisable portion of your award will remain exercisable until
the earlier of the tenth anniversary of the Grant Date (the “Expiration Date”)
or the date the award is cancelled pursuant to this Award Agreement. No Stock
Appreciation Right may be exercised after its Expiration Date.

 

Termination of Employment   

Except as explicitly set forth below under “Job Elimination,” “Full Career
Eligibility” and “Death or Total Disability,” any Stock Appreciation Rights
outstanding under this award will be cancelled effective on the date your
employment with the Firm terminates for any reason.

 



--------------------------------------------------------------------------------

January 22, 2008 Stock Appreciation Rights (continued)

  

 

•      Job Elimination:

In the event that the Firm in its sole discretion determines that your
employment was terminated because your job was eliminated, and provided that you
continue to provide services in a cooperative and professional manner as
requested by the Firm until the date your employment terminates, then any Stock
Appreciation Rights that were exercisable on your termination date will remain
exercisable for the ninety-day period immediately following your termination
date, but in no event beyond the Expiration Date.

 

You must timely execute and deliver a release of claims in favor of the Firm,
having such form and terms as the Firm shall specify, to have all or any portion
of your award remain exercisable for such ninety-day period. If you fail to
return the required release within the specified deadline, your outstanding
Stock Appreciation Rights will be cancelled.

 

•      Full Career Eligibility:

Any Stock Appreciation Rights that were exercisable as of the date of your
employment termination will remain exercisable for a two year period following
your termination date but in no event beyond the Expiration Date in the event
that:

•      you leave the Firm voluntarily, have completed at least five years of
continuous service with the Firm immediately preceding your termination date,
and

•      the sum of your age and Recognized Service (as defined below) on your
date of termination equals or exceeds 60, and

•      you provide at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision during
which notice period you provide such services as requested by the Firm in a
cooperative and professional manner and you do not perform any services for any
other employer, and

•      for the two year period following your termination date, you do not (i)
perform services in any capacity (including self-employment) for a Financial
Services Company or (ii) work in your profession (whether or not for a
non-Financial Services Company); provided that you may work for a government,
education or Not-for-Profit Organization (as defined below).

 

After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during the 90-day period, or may place you on a
paid leave for all or a part of the 90-day period. You and the Firm may mutually
agree to shorten the length of the 90-day notice period, but to a date no
earlier than the date you would otherwise meet the age and service requirement.

 

You will be required to timely execute and deliver a release of claims in favor
of the Firm, having such form and terms as the Firm shall specify, to have all
or any portion of your award remain exercisable after the termination of your
employment and you must certify compliance with the above requirements on a form
provided by the Firm in connection with exercise.

 

With respect to full career eligibility, you must notify JPMorgan Chase in
writing if you perform services for any party or if you are self-employed
following the date of your termination of employment.

 

•      Death or Total Disability:

If you die while employed by the Firm, or in the event your employment
terminates as a result of your permanent and total disability as defined in the
JPMorgan Chase & Co. Long Term Disability Plan (or for non-U.S. employees the
equivalent local country plan), then any Stock Appreciation Rights that were
exercisable as of the date of your termination will remain exercisable for a two
year period following your termination date but in no event beyond the
Expiration Date. You must notify JPMorgan Chase in writing if you perform
services for any party or if you are self-employed following the date of your
termination of employment. In the case of death, your beneficiary is the
designated beneficiary on file with the Human Resources Department, or if no
beneficiary has been designated or survives you, then your estate.

 

Any Stock Appreciation Rights that are not exercised within the applicable two
year period set forth above will be cancelled.

 

•      Termination for Cause:

In the event your employment is terminated for Cause (as defined below), or in
the event that

 

2



--------------------------------------------------------------------------------

January 22, 2008 Stock Appreciation Rights (continued)

  

the Firm determines after the termination of your employment that your
employment should have been terminated for Cause, any outstanding Stock
Appreciation Rights will be cancelled and you may be required to return to the
Firm the value of certain shares previously delivered to you. See “Remedies” for
additional information.

 

Your Obligations   

As consideration for the grant of this award, you agree to comply with and be
bound by the following:

•       Non-Solicitation of


Employees and

Customers:

  

During your employment by the Firm and for one year following the termination of
your employment, you will not directly or indirectly, whether on your own behalf
or on behalf of any other party, without the prior written consent of the
Director Human Resources of JPMorgan Chase: (i) solicit, induce or encourage any
of the Firm’s then current employees to leave the Firm or to apply for
employment elsewhere; (ii) hire any employee or former employee who was employed
by the Firm at the date your employment terminated, unless the individual’s
employment terminated more than six months before the date of hire or because
his or her job was eliminated; or (iii) solicit or induce or attempt to induce
to leave the Firm, or divert or attempt to divert from doing business with the
Firm, any then current customers, suppliers or other persons or entities that
were serviced by you or whose names became known to you by virtue of your
employment with the Firm, or otherwise interfere with the relationship between
the Firm and such customers, suppliers or other persons or entities. This does
not apply to publicly known institutional customers that you service after your
employment with the Firm without the use of the Firm’s confidential or
proprietary information.

 

These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.

 

•       Confidential


Information:

  

You may not, either during your employment with the Firm or thereafter, directly
or indirectly use or disclose to anyone any confidential information related to
the Firm’s business, except as explicitly permitted by the JPMorgan Chase Code
of Conduct and applicable policies or law or legal process. “Confidential
information” shall have the same meaning for the Award Agreement as it has in
the JPMorgan Chase Code of Conduct.

 

•       Non-

Disparagement:

  

You may not, either during your employment with the Firm or thereafter, make or
encourage others to make any public statement or release any information that is
intended to, or reasonably could be foreseen to, embarrass or criticize the Firm
or its employees, directors or shareholders as a group. This shall not preclude
you from reporting to the Firm’s management or directors or to the government or
a regulator conduct you believe to be in violation of the law or the Firm’s Code
of Conduct or responding truthfully to questions or requests for information to
the government, a regulator or in a court of law in connection with a legal or
regulatory investigation or proceeding.

 

•       Compliance with


Award Agreement:

  

You agree that you will provide the Firm with any information reasonably
requested to determine compliance with the Award Agreement, and you authorize
the Firm to disclose the terms of the Award Agreement to any third party who
might be affected thereby, including your prospective employer.

 

Remedies   

In addition to the cancellation of the award as provided for in “Termination of
Employment” and “Termination for Cause,” if the Firm in its sole discretion
determines that (i) you are not in compliance with any of the advance
notice/cooperation requirements or employment restrictions applicable to your
termination of employment, or (ii) you have not returned the applicable release
of claims or other documents specified above within the required deadline, or
(iii) you violated any of the provisions as set forth above in “Your
Obligations,” all outstanding Stock Appreciation Rights under your award and any
shares that are subject to the restriction on disposition of shares described
above will be immediately cancelled.

 

  

In addition, if you received shares under this award resulting from an exercise
during the one year prior to (i) the violation of any of the provisions as set
forth above in “Your Obligations” or (ii)

 

 

3



--------------------------------------------------------------------------------

January 22, 2008 Stock Appreciation Rights (continued)

  

the termination of your employment for “Cause” as described under “Termination
for Cause,” you will be required to pay the Firm liquidated damages by returning
to the Firm an amount equal to the gain on exercise (as of the exercise date),
less withholding taxes. Payment may be made in shares of Common Stock or in
cash.

 

You agree that this payment will be liquidated damages and is not to be
construed in any manner as a penalty. You acknowledge that a violation or
attempted violation of the obligations set forth herein will cause immediate and
irreparable damage to the Firm, and therefore agree that the Firm shall be
entitled as a matter of right to an injunction, from any court of competent
jurisdiction, restraining any violation or further violation of such
obligations; such right to an injunction, however, shall be cumulative and in
addition to whatever other remedies the Firm may have under law or equity. In
any action or proceeding by the Firm to enforce the terms and conditions of this
Award Agreement where the Firm is the prevailing party, the Firm shall be
entitled to recover from you its reasonable attorneys’ fees and expenses
incurred in such action or proceeding.

 

Not a Shareholder Until Exercise   

You shall not be deemed for any purpose to be or have rights as a shareholder of
JPMorgan Chase with respect to the shares of Common Stock subject to Stock
Appreciation Rights until such Stock Appreciation Rights are exercised. No
adjustments shall be made for cash dividends or distributions or other rights
for which the record date is prior to the date you become a shareholder of
record of JPMorgan Chase. Shares upon exercise will be issued in accordance with
JPMorgan Chase’s procedures for issuing stock.

 

Administrative Provisions   

Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.

 

Not a Contract of Employment: Nothing contained herein constitutes a contract of
employment or continued employment. Employment is at-will and may be terminated
by either you or JPMorgan Chase for any reason at any time. This award does not
confer any right or entitlement to, nor does the award impose any obligation on
the Firm to provide, the same or any similar award in the future.

 

Exercise Procedures/Withholding Taxes: The exercise of Stock Appreciation Rights
shall be in accordance with the Firm’s procedures for exercises of such awards.
The date of exercise shall be the date when the properly completed notice of
exercise is received and accepted by the Firm or its designee in accordance with
the Firm’s procedures. If, according to local country tax regulations, a
withholding tax liability arises at a time after the date of exercise, JPMorgan
Chase may implement any procedures necessary to ensure that the withholding
obligation is fully satisfied, including, but not limited to, restricting
transferability of the shares.

 

Assignment or Transfer: Except as provided in the next succeeding sentence,
Stock Appreciation Rights shall not be assignable or transferable or subject to
any lien, obligation or liability. You may make a gift of unexpired, unexercised
Stock Appreciation Rights, subject to the Firm’s prior consent, to an immediate
family member or a trust (or similar vehicle) for the benefit of these immediate
family members (or beneficiaries) as defined below. JPMorgan Chase may condition
its prior consent to receipt of an agreement by you and proposed transferee
containing such terms and conditions and undertakings as JPMorgan Chase deems
appropriate in its sole and absolute discretion. No attempted transfer will be
valid without the Firm’s prior consent. “Immediate family members” include your
parents, parents-in-law, children (including adopted children), grandchildren,
and siblings or a trust exclusively for the benefit of one or more of these
immediate family members. Your spouse is an Immediate Family Member but only if
Stock Appreciation Rights are transferred to a trust (or similar vehicle) for
the benefit of such spouse, which trust includes one or more other Immediate
Family Members as beneficiaries.

 

Cancellation/Substitution: JPMorgan Chase may, in its sole discretion and for
any reason, cancel outstanding unexercised Stock Appreciation Rights and
substitute an equal number of non-qualified stock options to purchase the same
number of shares of common stock of

 

4



--------------------------------------------------------------------------------

January 22, 2008 Stock Appreciation Rights (continued)

  

JPMorgan Chase represented by the cancelled Stock Appreciation Rights. Such
substituted options shall have the same exercise price, Expiration Date and
other terms and conditions that were applicable to the Stock Appreciation
Rights; provided that the method of exercise and the payment of exercise price,
as well as the method of payment of withholding taxes, may be changed by
JPMorgan Chase.

 

Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
Stock Appreciation Rights (including but not limited to their Exercise Price)
outstanding under this award for such corporate events.

 

Interpretation/Administration: The Compensation and Management Development
Committee of the Board (the “Committee’) has sole and complete authority to
interpret and administer this Award Agreement, including, without limitation,
the power to (i) interpret the Plan and the terms of this Award Agreement; (ii)
determine the reason for termination of employment and application of the
post-employment obligations; (iii) decide all claims arising with respect to
this Award; and (iv) delegate such authority as it deems appropriate. Any
determination by the Committee shall be binding on all parties.

 

Notwithstanding anything herein to the contrary, the Firm’s determination under
the Plan and the Award Agreements are not required to be uniform. By way of
clarification, the Firm shall be entitled to make non-uniform and selective
determinations and modifications under Award Agreements and the Plan.

 

Amendment: The Firm by action of the Committee reserves the right to amend this
Award Agreement at any time and for any reason before a change in control of
JPMorgan Chase, as such term is defined by the Board from time to time. After a
change in control of JPMorgan Chase, this Award Agreement may not be amended in
any way that is adverse to your interests without your prior written consent.
This Award Agreement may not be amended except in writing signed by the Director
Human Resources JPMorgan Chase.

 

Severability: If any portion of the Award Agreement is found to be
unenforceable, any court of competent jurisdiction may reform the restrictions
(e.g. as to the length of service, geographical area or scope) to the extent
required to make the provision enforceable under applicable law.

 

Governing Law: By accepting this award, you are agreeing (i) to the extent not
preempted by federal law, the laws of the state of New York (without reference
to conflict of law principles) will apply to the award and the Plan and (ii) to
waive the right to a jury trial with respect to any judicial proceeding brought
in connection with this award.

Definitions   

“Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm's business; (ii) indictment or
conviction of a felony; (iii) commission of a fraudulent act; (iv) violation of
the JPMorgan Code of Conduct or other Firm policies or misconduct related to
your duties to the Firm (other than an immaterial and inadvertent violation or
misconduct); (v) failure to perform satisfactorily the duties associated with
your job function or to follow reasonable directives of the Board; or (vi) any
act or failure to act that is or might reasonably be expected to be injurious to
the interests of the Firm or its relationship with a customer, client or
employee.

 

5



--------------------------------------------------------------------------------

January 22, 2008 Stock Appreciation Rights (continued)

  

“Financial Services Company” means a business enterprise that employs you in any
capacity (as an employee, contractor, consultant, advisor, self-employed
individual, etc. whether paid or unpaid) and engages in:

•      commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards;

•      insurance, including but not limited to, guaranteeing against loss, harm
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing;

•      financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds;

•      issuing, trading or selling instruments representing interests in pools
of assets or in derivatives instruments;

•      advising on, or investing in, private equity or real estate, or

•      any similar activities that JPMorgan Chase determines in its sole
discretion constitutes financial services.

 

“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c)(3) of the Internal Revenue Code. Section 501(c)(3)
includes entities organized and operated exclusively for religious, charitable,
scientific, testing for public safety, literary or educational purposes, or to
foster national or international amateur sports competition or for the
prevention of cruelty to children or animals.

 

“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.

 

6